


Exhibit 23.1


CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM






We hereby consent to the incorporation by reference in the Registration
Statements on Form S-8 (No's. 333-188979, 333-188978, 333-81857, 333-81847,
333-81845, 333-81841, 333-91187 and 333-172531) of WESCO International, Inc. of
our report dated February 24, 2015 relating to the financial statements,
financial statement schedule and the effectiveness of internal control over
financial reporting, which appears in this Form 10-K.






/s/ PricewaterhouseCoopers LLP
Pittsburgh, Pennsylvania
February 24, 2015




